Citation Nr: 0733150	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  98-12 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The veteran had active service from March 1963 to June 1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 1998 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in New York, New 
York.

The veteran appeared at a December 1998 hearing before a 
local RO Decision Review Officer.  A transcript of the 
hearing testimony is associated with the claims file.  He 
failed to report for a Board hearing at the Board's Central 
Office scheduled for August 2006.  The claims file contains 
no record of a request that another hearing be scheduled.  
Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702 (2007).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  A chronic low back disorder was not shown during service 
or at separation and the veteran's current low back disorder 
has not been related by competent medical evidence to any 
aspect of the veteran's period of service.  

3.  There preponderance of the probative evidence indicates 
that PTSD is not related to a confirmed in-service stressor.




CONCLUSIONS OF LAW

1.  A low back disorder, including arthritis, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 5107(b) 
(West 2002 and Supp. 2006)); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(a) (2007).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  The 
veteran's claims were received prior to the enactment of the 
VCAA, and there is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the veteran in March 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
veteran in obtaining identified and available evidence needed 
to substantiate a claim, and as warranted by law, affording 
VA examinations.  VA informed him of the need to submit all 
pertinent evidence in his possession.  While he may not have 
received full notice prior to the initial decision, after 
notice was provided the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated.  The veteran was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

The import of any RO failure to provide the veteran notice of 
how disability ratings and effective dates are determined, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
rendered moot and non-prejudicial by the fact that the Board 
denies the veteran's claims for service connection.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Further discussion as to effective dates and ratings serves 
no useful purpose.


Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).

Low Back Disorder

Analysis

The veteran asserts that his current low back disorder is the 
continuation, or residual, of an in-service low back episode.  

The service medical records note the veteran's August 1963 
presentation at sick bay for complaints of low back pain that 
radiated into his thighs.  His primary symptom was limitation 
of motion.  Neurological examination was negative.  Diagnosis 
was low back strain.  He complained of another episode of low 
back pain in March 1965, and he was eventually referred for 
an orthopedic consult.  The consultation request, which noted 
a provisional diagnosis of lumbosacral strain, specifically 
asked for an assessment of the veteran's fitness for 
continued duty.  The July 1965 consult report of the 
orthopedist noted the veteran was fit for duty, he weighed 
223.5 pounds, and that he should lose 20 to 25 pounds, start 
on back exercises, and swim as much as possible.  The 
examiner noted the only positive finding on examination was 
tenderness over the left iliac spine.

The service medical records are negative for any entries 
after July 1965 related to complaints, findings, or 
treatment, related to the back.  Further, there are no 
notations to the effect that his back symptoms were caused by 
a shell or other heavy object having fallen on him.  The 
veteran's June 1966 Report of Physical Examination For 
Separation, notes no reference to low back episodes, and the 
examiner assessed his spine and other musculoskeletal areas 
as normal.  In short a chronic condition was not shown during 
service or at separation.

The veteran asserted at the RO hearing that he sought 
treatment at a VA hospital in Brooklyn, NY, in 1975 or 1977, 
and that his treatment included traction.  The Brooklyn 
facility informed the RO that no records related to the 
veteran were found that dated earlier than 1993.  The October 
1997 VA spine examination diagnosed degenerative arthritis of 
the lumbosacral spine and bulging disc at L4-L5 and L5-S1.  
The examiner expressed no opinion or comment as to any causal 
relationship with the in-service episodes documented in the 
service medical records.

The several private treatment records associated with the 
claims file note the veteran's treatment for his post-
operative colon cancer and inpatient rehabilitation for 
morbid obesity and his low back disorder.  These records note 
no opinion or comment by a care provider that any of the 
veteran's symptomatology was causally related to his active 
service.

There is no evidence whatsoever that the veteran sought 
treatment for his low back disorder within one year of his 
separation from active service, as even he placed the 
approximate date in the mid-1970s, which was several years 
after his active service.  Thus, the preponderance of the 
evidence is against service connection on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309(a).  While there 
certainly is competent evidence the veteran manifests a 
current low back disorder, there simply is no evidence of 
chronicity dating from his active service, or of any 
relationship between his current low back disorder and his 
active service.  The state of the evidence is that the 
veteran's in-service back symptomatology was an acute and 
transitory occurrence that resolved without any chronic 
residuals, as noted at his physical examination for 
separation.  

Additionally, the medical evidence of record does not show 
any treatment for back problems until years after the date of 
separation in 1966.  This lengthy period without treatment is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  No medical evidence of record supports a 
link between the veteran's current back problems and service.   

Thus, the Board finds the preponderance of the evidence is 
against service connection on a direct basis as well.  
38 C.F.R. § 3.303.  The Board has considered the benefit-of-
the-doubt doctrine, but as the preponderance of the evidence 
is unfavorable, the doctrine does not apply in this case.  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


PTSD

Governing Law and Regulation

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a link or causal nexus between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  The diagnosis of PTSD must comply with the criteria 
set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV).  38 C.F.R. § 4.125; see generally Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records, such as through the  U. S. Army and Joint Services 
Records Research Center (JSRRC) (formerly the Center for Unit 
Records Research (CURR)).  If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor(s) 
is (are) combat-related, then the veteran's lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence, and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); see also VAOPGCPREC No. 12-99 (Oct. 18, 1999), 65 
Fed. Reg. 6,257 (2000), noting that determinations under 
section 1154(b) as to combat involvement are made on a case-
by-case basis.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat, but that the alleged stressor(s) is (are) 
not combat related, then the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other evidence which corroborate the veteran's 
testimony or statements.  See Moreau v. Brown, 9 Vet. App. 
389 (1996).
The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  See, e.g., 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  In sum, whether 
the evidence establishes the occurrence of stressors is a 
question of fact for VA adjudicators to decide, and whether 
any stressors that occurred were of sufficient gravity to 
cause or support a diagnosis of PTSD is a question for 
medical professionals to decide.

Analysis

The examiner at a January 1997 VA examination diagnosed PTSD 
on the basis of the veteran's vague claimed stressors.  The 
veteran told the examiner that he was exposed to enemy fire 
during his service.

The veteran's service personnel records note that he served 
aboard the aircraft carrier, USS Hancock (CVA 19), which 
conducted combat operations in the waters of Vietnam from 
December 1965 to May 1966.  The veteran asserted at his 
hearing that he also served aboard the USS Midway, and that 
one of his claimed stressors occurred during that tour.  He 
described having experienced a harrowing landing at a jungle 
airstrip that frightened him so much that it caused him to 
soil his clothing.  Transcript, pp. 19-20.  His service 
personnel records, however, contain no record of his having 
served on any vessel other than the USS Hancock.  The 
veteran's DD Form 214 notes his Military Occupation Specialty 
as an aircraft mechanic.  His service medical records note 
his work-at least on one occasion, involved moving or 
lifting shells.  So, it appears that the veteran's assigned 
duties placed him on the flight deck.

Nonetheless, other than the fact the USS Hancock engaged in 
combat operations from the waters of Vietnam, there is no 
evidence on which to find that the veteran personally engaged 
in combat, or that the Hancock actually came under direct 
enemy fire.  Merely serving in a theater of combat operations 
is insufficient to meet the standard.  VAOPGCPREC No. 12-99, 
pp. 2-3.  Thus, his claimed stressor must be confirmed.  

The RO asked the veteran to provide more specifics on his 
claimed stressor, but no response or further information was 
received from him.  The duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The JSRRC advises that it is unable to 
research or confirm whether naval personnel actually went 
ashore from the ship of assignment.   Thus, the state of the 
record is that there is no evidence of record which remotely 
confirms the veteran's claimed stressor.  

The Board also notes that the medical evidence of record 
notes the veteran worked as detective after his active 
service and, while the related records were not available, a 
May 1984 VA Form 10-7131 notes an admission for treatment of 
a gunshot wound.  The PTSD examination report notes no 
mention of this by the veteran.  The Board is not at liberty 
to reject medical authorities' diagnosis that the veteran has 
PTSD.  But all indicia are that the diagnosis of record is 
based solely on the veteran's unconfirmed report to the 
examiner about his claimed Vietnam experience.  Therefore, 
absent confirmation of a claimed inservice stressor event, 
the Board is constrained to find that the preponderance of 
the evidence is against the claim.  38 C.F.R. §§ 3.303, 
3.304(f).  The Board has considered the benefit-of-the-doubt 
doctrine, but as the preponderance of the evidence is 
unfavorable, the doctrine does not apply in this case.  
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


